 HOBART MINING CO567Hobart Mining Company, Inc. and Cola Ray Akersand Cletis Boyd and Adruan Carroll and EdgarCarroll and Arthur Collins and Danny Jarrelland George Kidd and Mike Kidd and HazieBoyd and International Union, United MineWorkers of America, AFL-CIO. Cases 9-CA-25135-1, 9-CA-25135-2, 9-CA-25I35-3, 9-CA-25135-4, 9-CA-25135-5, 9-CA-25135-6,9-CA-25135-8, 9-CA-25135-9, 9-CA-25135-11, and 9-CA-25357January 30, 1990ORDER DENYING MOTION FORSUMMARY JUDGMENTBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn December 22, 1988, the National Labor Rela-tions Board ordered1 the Respondent, inter alia, tomake whole unit employees for their losses result-ing from the Respondent's violations of Section8(a)(1), (3), (4), and (5) of the Act. A controversyhaving arisen over the amount of backpay dueunder the terms of the Board's Order, the RegionalDirector for Region 9 issued a compliance specifi-cation and notice of hearing on April 20, 1989,2 al-leging the amount of backpay due.3 The compli-ance specification, which was served on the Re-spondent, directed the Respondent to file ananswer within 21 days of service pursuant to therequirements of Sections 102 20 and 102.21 of theBoard's Rules and Regulations.4On May 8, the Respondent filed "Debtor's Ob-jection to Proof of Multiple Claims, for Wages,Salaries or Commissions and Compliance Specifica-tion and Notice of Hearing" in which it objectedto the Board's jurisdiction and to certain computa-tions in the compliance specification. On August 2,counsel for the Acting General Counsel informedthe Respondent that the May 8 pleading was toogeneral and failed to satisfy the requirements of theBoard's Rules and Regulations. The Respondent1 292 NLRB No 10 (not printed in Board volumes)2 All dates are in 1989 unless notedThe April 20 compliance specification contains several apparentmathematical errors Thus, at 5, par 3(d) of the specification, the firstfigure for Cletis Boyd's "1988-1" gross/net backpay should read $1178instead of $882 At 6, par 4(d), the first figure for Adrian Carroll's"1988-1" backpay should read $817 Instead of $816 At 9, par 8(d), thegross/net backpay figures for George Kidd should read $389, $1095, and$3611 instead of, respectively, $390, $1091, and $2490 At 12, par 12(d),the total net backpay for F Kidd should read $2615 Instead of $5406 At13, par 13, the summary of medical expenses fails to Include $1147 18 forHazie Boyd The summary of trust fund contributions at 14 should read$41,075 Instead of $41,975Based on these corrections, at 13 the net backpay figure should be$51,605, and the claimed medical expenses should total $18,820 764 Sec 102 20 provides that within 14 days of service of an unfair laborpractice complaint, the respondent must file an answer that will "specifi-cally admit, deny or explain each of the facts alleged in the complaint,"or state that It is without sufficient knowledge to answerwas advised that summary judgment would besought unless a proper answer was filed. Also onAugust 2, counsel for the Acting General Counselwrote the Respondent that no answer to the speci-fication had been received. The Respondent wasgiven until August 14 to file an answer.On August 9, the Respondent filed an answer de-nying the substantive provisions of the backpayspecification.3 On October 23, the Acting GeneralCounsel, by counsel, filed with the Board in Wash-ington, D.C., a motion to transfer proceedings tothe Board and Motion for Summary Judgment, to-gether with memorandum in support and attachedexhibits. This motion states that neither the May 8nor August 9 pleading of the Respondent meets thespecificity requirements of Section 102.54 of theBoard's Rules and Regulations. The Acting Gener-al Counsel, therefore, requests that the Board findthat the allegations in the backpay specification aredeemed to be admitted true, and enter summaryjudgment in favor of the compliance specification.On October 25, the Board issued an order trans-ferring the proceeding to the Board and a Noticeto Show Cause why the Acting General Counsel'smotion should not be granted. On November 7, theRespondent filed a response to the Notice to ShowCause in which it submits that summary judgmentis inappropriate. Specifically, the Respondentclaims that its August 9 answer is sufficient underSections 102.20 and 102.21 of the Rules and Regu-lations, which the Regional Director instructed itto follow in the compliance specification. The Re-spondent states that neither the Acting GeneralCounsel nor the Regional Director directed it tofollow any other provisions of the Rules and Regu-lations until the October 23 Motion for SummaryJudgment, which lists Section 102.54 as the appli-cable provision.6 The Respondent further assertsthat Section 102.54 is inapplicable to answers tocompliance specifications and that Section 102.56governs.7 Finally, the Respondent submits that itsMay 8 and August 9 pleadings collectively satisfythe requirements of Section 102.56 and, if not, thatit should have leave to file an amended answer.The Board having duly considered the matter,IT IS ORDERED that the Respondent be given 21days from the date of this Order to file an answer5 On August 8, the court-appointed trustee in the Respondent's bank-ruptcy proceeding also filed an answer in which he stated that he waswithout sufficient knowledge to respond to allegations in the compliancespecification6 The Respondent notes that the Motion for Summary Judgment erro-neously states that it was advised in the compliance specification tofollow the provisions of Sec 102 54 when preparing its answerEffective November 13, 1988, the Board amended its rules governingcompliance proceedings In the revised rules, the substance of formerSec 102 54, cited in the Motion for Summary Judgment, was incorporat-ed into Sec 102 56297 NLRB No. 89 568DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDto the backpay specification in conformance withthe requirements of Section 102 56(b) of theBoard's Rules and Regulations 89 Sec 102 56 of the current Rules and Regulations provides in relevantpart that(b)Contents of answer to specification -The answer shall specificallyadmit deny or explain each and every allegation of the specificationunless the respondent is without knowledge in which case the respondent shall so state such statement operating as a denial Denialsshall fairly meet the substance of the allegations of the specificationat Issue When a respondent intends to deny only a part of an allegaMin the respondent shall specify so much of it as is true and shalldeny only the remainder As to matters within the knowledge of therespondent including but not limited to the various factors enteringinto the computation of gross backpay a general denial shall not suffice As to all such matters if the respondent disputes either the accuracy of the figures in the specification or the premises on whichthey are based the answer shall specifically state the basis for suchdisagreement setting forth in detail the respondent s position as tothe applicable premises and furnishing the appropriate supporting figures(c)Effect of failure to answer or to plead specifically and in detail tobackpay allegations of specification -If the respondent fails to file ananswer to the specification within the time prescribed by this sectionthe Board may either with or without taking evidence in support ofthe allegations of the specification and without further notice to theIT IS FURTHER ORDERED that the Acting GeneralCounsel s Motion for Summary Judgment is deniedwithout prejudice to its renewal should it be appropnateIT IS FURTHER ORDERED that the proceeding isremanded to the Regional Director for Region 9for further appropriate action 9respondent find the specification to be true and enter such order asmay be appropriate If the respondent files an answer to the specification but falls to deny any allegation of the specification in themanner required by paragraph (b) of this section and the failure soto deny is not adequately explained such allegation shall be deemedto be admitted to be true and may be so found by the Board withoutthe taking of evidence supporting such allegation and the respondent shall be precluded from introducing any evidence controvertingthe allegation9 We believe this is the appropriate resolution under all the circumstances including the fact that the compliance specification Incorrectlycited Secs 102 20 and 102 21 as the provisions governing answers tospecifications and because counsel for the Acting General Counsel didnot remedy this error In his August 2 communications with the Respondent Moreover although the Motion for Summary Judgment refers toSec 104 54 rather than Secs 102 20 and 102 21 as the relevant rule Sec102 56 has been the applicable provision since November 1988